Citation Nr: 9916529	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  96-22 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for post operative 
residuals of a torn medial meniscus of the left knee, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1976.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 1996 rating determination by the Manchester, New 
Hampshire, Regional Office (RO) which assigned a 10 percent 
evaluation.  In a January 1999 rating decision the evaluation 
for the left knee disability was increased to 20 percent.

The Board notes that on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law; thus, it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown , 
6 Vet.App. 35 (1993).


FINDING OF FACT

The veteran's left knee disability is manifested primarily by 
pain, laxity, X-ray evidence of arthritis and full range of 
motion.  Neither severe subluxation nor severe lateral 
instability are currently present.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative torn medial meniscus of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§  4.71a, Codes 5003, 5010, 5257, 5260, 
5261 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background.  The service medical records show the 
veteran was treated for a sprained lateral ligament of the 
left knee.  In an April 1976 rating decision service 
connection was established for internal derangement of the 
left knee with increased density in the medial condyle of the 
femur and a noncompensable evaluation was assigned.  
Arthroscopy and medial meniscectomy of the left knee were 
performed in June 1978.  In a rating decision that same month 
the RO changed the disability to reflect postoperative torn 
medial meniscus of the left knee and assigned a 100 percent 
rating during convalescence and a 10 percent rating 
thereafter.  That rating was reduced to zero percent in a May 
1983 rating action.

The veteran's most recent claim for increase was filed in 
February 1996.  On VA examination in March 1996 the veteran 
walked with a limp but used no assistive devices.  His gait 
was independent, although he favored the left knee.  
Examination of the knees showed no heat or erythema.  There 
was a well healed medial scar along the left knee which was 
nontender.  There was no point tenderness.  Flexion of both 
knees was to 140 degrees and extension was normal, although 
extension of the left knee to 0 degrees showed some 
subjective tenderness.  The veteran was able to walk on his 
toes and heels.  Motor strength of both lower extremities as 
well as both upper extremities was 5/5 and sensation was 
intact to touch.  X-rays showed slight irregularity of the 
margins of the medial compartment associated with the 
suggestion of minimal narrowing and this was considered a 
post operative feature consistent with the clinical history.  
Knee effusion was not present and there was no other 
significant abnormality except for minimal mural 
calcification within the distal superficial femoral artery.  
The diagnosis was status post left medial meniscectomy.

In a March 1996 rating determination the RO increased the 
evaluation for post operative torn medial meniscus of the 
left knee to 10 percent.  

The veteran presented testimony at a RO hearing in September 
1996 about the onset and severity of his left knee 
disability.  He testified that while walking and often while 
working his left knee pops out and occasionally locks and 
swells.  He testified that this lasts for several days and 
has prevented him from maintaining gainful employment due to 
missing time from work.  The veteran testified that stepping 
off a curb of other sudden movement will aggravate his knee 
and that he can walk at least a mile and a half before his 
knee starts to bother him.  The veteran testified that his 
left knee limits his physical activities and that he is 
unable to enjoy some of his hobbies such as gardening.  He 
also testified that he as difficulty with stairs.  He 
testified that he has lost a total of four jobs within the 
last year due to his left knee.  The veteran has not had full 
time employment since January 1996.  

On VA examination in July 1998 the veteran complained of 
continued problems with his left knee consisting of pain, 
intermittent popping and swelling and frequent giving way.  
He reported that his symptoms were aggravated by walking and 
that his knee frequently pops and swells lasting anywhere 
from one day to 14 days.  He stated that he loses about one 
week from work every year, although one year he lost almost 
three months.  He noted that his symptoms are somewhat worse 
towards the end of the day with swelling especially after his 
knee has popped.  He noted that going down stairs was also 
quite uncomfortable and somewhat unreliable for him.  He 
denied difficulty in sleeping.  On examination the veteran 
stood with a level pelvis and walked with a nearly normal 
gait.  However, on standing the left knee appeared to have 
approximately 7 to 8 degrees of varus and the nonservice-
connected right knee had 5 degrees of valgus.  Range of 
motion of both knees was essentially equal.  There was a 
well-healed 4-inch anteromedial incision over the left knee.  
The left knee had a 1+ anterior, posterior and medial laxity.  
There was slight tenderness over the medial joint line.  
There was no evidence of crepitus or increased fluid.  The 
veteran's left calf was about a 1/2 inch larger and the thigh a 
1/2 inch smaller than the right side.  There appeared to be 
full range of motion in both hips, knees and ankles.  There 
was a reddish erythematous rash over both feet.  X-rays of 
the left knee showed degenerative changes, narrowing of the 
medial compartment and joint effusion.  The diagnosis was 
history of medial meniscus injury with removal approximately 
20 years ago with subsequent development of degenerative 
arthritis in the left knee.  

In an addendum dated in December 1998 the examiner reported 
the veteran's service-connected left knee disorder did cause 
weakened movement, excess fatigability and lack of 
coordination in the fact that the veteran has increased joint 
effusion as the day progresses, increased crepitus and 
difficulty descending stairs.  Significant joint effusion 
would limit normal range of motion at terminal extension and 
flexion which limits the functional ability.  These 
limitations would be worsened by repeated squatting, bending, 
carrying heavy loads and extensive walking, especially on 
uneven ground or long periods of sitting in one position.  It 
should not significantly limit the veteran from working a 
sedentary job without the above requirements.  At times of 
flare ups, when the knee is additionally swollen, the veteran 
may be unable to sit comfortably at a desk or pursue limited 
ambulation, however the extent of the disability could not be 
quantified as the examiner had not seen the knee during such 
a flare up.  

The examiner stated that pain was not visibly manifested on 
movement as evidenced by near normal gait, when the varus 
deformity was taken into account.  The examiner also 
indicated that mild joint tenderness is an expected finding 
in osteoarthritis of the knee and as such does not suggest 
pain to the point of disuse.  Range of motion was equal in 
both knees.  The thigh and calf circumferences were within 1/2 
inch of each other bilaterally, suggesting fairly equal 
muscle usage.  The examiner noted no change in skin texture 
or integrity or other condition, which would suggest disuse 
or functional impairment.  This was supported by the 
veteran's history of losing a maximum of three weeks per year 
of time from work due to his service connected knee 
condition.  Impairment may occur during flare-ups however 
this has not become chronic enough to cause symptoms of 
disuse or functional impairment.  

The veteran also has degenerative arthritis of the left knee 
as evidenced by July 1988 X-rays with narrowing of medial 
joint space, joint effusion and osteophyte formation.  The 
examiner noted that the hallmark of degenerative arthritis 
was decreased articular cartilage in the effected area of the 
involved joint.  Therefore it was as likely as not that the 
service-connected medial meniscectomy directly led to the 
development of the veteran's degenerative arthritis.  This 
was further evidenced by the lack of degenerative arthritis 
in the contralateral knee which has the same history except 
for the injury and operation.  

Analysis.  The Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
he has presented a claim which is plausible.  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78 
(1990); Proscelle v. Derwinski , 2 Vet.App.  629 (1992).  The 
Court has held that, where entitlement to compensation has 
already been established, the present level of disability is 
of primary concern.   Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The current 20 percent rating for right knee injury with 
instability was assigned under Code 5257 for moderate 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 30 percent requires severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. 
§ 4.71a, Code 5257 (1998).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a Code 5010 
(1998).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  38 C.F.R. § 4.71a, Code 5003 
(1998).

Limitation of flexion of the leg to 30 degrees and limitation 
of extension to 15 degrees are rated as 20 percent disabling.  
Limitation of flexion to 20 degrees and extension to 20 
degrees are rated as 30 percent disabling.  38 C.F.R. 
§ 4.71a, Codes 5260 and 5261 (1998).

The most recent VA examination report dated in 1998 showed 
slight tenderness along the medial joint line with 1+ 
anterior, posterior and medial laxity.  X-rays showed 
degenerative changes, narrowing of the medial compartment and 
joint effusion.  Range of motion was full.

Despite clinical findings that showed laxity, there was no 
indication of actual functional impairment in the left knee 
related to the laxity.  The medical evidence of record 
continues to show a left knee disability characterized by 
subjective complaints of pain and little or no limitation of 
motion.  While the veteran indicated on examination in 1998 
that he used a knee brace he did not demonstrate severe 
subluxation or severe lateral instability when examined.  
There is no evidence of severe subluxation or lateral 
instability in the clinical evidence currently before the 
Board.  Thus, an increased rating based on subluxation or 
instability is not warranted.  The Board finds that the left 
knee laxity, while a means to support the current 20 percent 
rating is not a sufficient basis upon which to assign 
a rating higher than 20 percent.

As there is degenerative arthritis of the knee, shown on X-
ray, a rating for arthritis must also be considered.  
Examination disclosed that the veteran had full knee 
extension and flexion.  

In a precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knee may 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  However, the VA General 
Counsel has since held that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§  4.45 and 4.59) where there is probative 
evidence showing he experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  
Clearly, this is not the situation in this case since 
although the veteran has arthritis in the left knee, there is 
no showing that he has sufficient, if any, limitation of 
motion.

With no evidence of limitation of motion shown on the 1998 
examination, an additional rating for arthritis pursuant to 
VAOPGCPREC 23-97 (July 24, 1997) is not appropriate.  Based 
on the evidence currently of record, there is no basis for 
the assignment of a rating in excess of 20 percent for the 
service-connected left knee disability.

In concluding that the veteran is not entitled to a higher 
rating, the Board is cognizant of his complaints of pain.  
Furthermore, the Board is aware of the provisions of §§ 4.40 
or 4.45 which provide that the rating should reflect 
functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (1998).  
The evidence of record is negative for any objective showing 
of significant increased functional impairment due to reports 
of pain other than that contemplated by the current rating.  
Therefore the Board determines that the current 20 percent 
rating is sufficient to compensate for such impairment.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and Hicks v. Brown, 8 
Vet. App. 417 (1995) ( a schedular evaluation based on 
limitation of motion must consider whether pain imposes 
additional limitation of function).

Likewise there is no evidence of ankylosis or impairment of 
the tibia and/or fibula with marked knee disability to 
warrant an evaluation in excess of 20 percent.  38 C.F.R. 
§§ 4.71a, Codes 5256 and 5262.  In the absence of any of 
these findings, a basis for an increased evaluation of the 
left knee is not found. 

The preponderance of the evidence is against the claim in 
this case, and the benefit of the doubt doctrine is not for 
application.



ORDER

Entitlement to an increased evaluation for postoperative torn 
medial meniscus of the left knee is denied.  



		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals



 

